Exhibit 10.12

STORE CAPITAL CORPORATION
2015 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is effective
[__________], 201[_] (the “Grant Date”) by and between STORE Capital
Corporation, a Maryland corporation (the “Company”) and [______________] (the
“Participant”).

Section 1. General.   This Agreement and the Restricted Shares granted hereunder
are subject in all respects to the terms and conditions of the STORE Capital
Corporation 2015 Omnibus Equity Incentive Plan (the “Plan”).  Capitalized terms
used in this Agreement without further definition shall have the same meanings
given to such terms in the Plan.

Section 2. Grant of Restricted Shares.  The Company hereby awards to the
Participant, as of the Grant Date, [______] Restricted Shares (the “Restricted
Shares”).  The Restricted Shares have been granted pursuant to the Plan and are
subject to the terms and conditions of the Plan and this Agreement. 

Section 3. Vesting.  The Restricted Shares shall vest in full upon the annual
meeting of the Company’s stockholders to be held in 201[_].  All Restricted
Shares shall vest immediately upon the Participant’s death.  If the
Participant’s service is terminated prior to the vesting date of all of the
Participant’s Restricted Shares, other than by reason of death, the
Participant’s unvested Restricted Shares shall be forfeited in accordance with
the Plan. 

Section 4. Taxes; Issuance of Shares. 

(a) Generally.  At the time of vesting, the Participant will be taxed on the
fair market value of the vested Restricted Shares unless a Section 83(b)
election, as described below, is filed.  The Participant acknowledges and
accepts that the award of Restricted Shares hereunder may result in application
of other taxes, and that he or she should seek tax advice regarding this award
and any Shares issuable hereunder. 

(b) Section 83(b) Election.  The Participant may make an election under
Section 83(b) of the Internal Revenue Code (the “Code”) to include in his or her
gross income in the year of this Agreement the amount specified in Section 83(b)
of the Code.  If such an election is made, the Participant must notify the
Company in writing within 10 days after filing the notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code. 
Subject to the Participant’s obligation to remit an amount sufficient to satisfy
all withholding taxes if he or she makes an election under Section 83(b) of the
Code, the Participant hereby acknowledges and agrees that he or she is
responsible for determining his or her tax obligations as a result of the
transactions contemplated by this Agreement.





--------------------------------------------------------------------------------

 



THE PARTICIPANT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON HIS OR HER BEHALF.    

(c) Issuance of Shares and Taxes.    The Restricted Shares will be issued and
held in electronic form in an account by the Company’s stock transfer agent or
other designee, subject to the restrictions herein, until such time as the
Restricted Shares vest or are forfeited.  Upon the vesting of such Restricted
Shares and the satisfaction of the other terms and conditions of this Agreement,
the Company will issue unrestricted Shares to the Participant.  The Company
shall withhold all applicable taxes or other amounts required by law from all
amounts paid or delivered in respect of the vested Restricted Shares.   The
Participant may satisfy the withholding obligation by paying the amount of any
taxes in cash or Shares may be withheld from the Shares otherwise deliverable to
satisfy the obligation in full or in part.  If Shares are withheld, such Shares
shall have a Fair Market Value equal to the minimum statutorily required
withholding obligation (reduced by the amount of any taxes paid in cash), with
such number of withheld Shares rounded up to the nearest whole number of Shares
as necessary to avoid fractional Shares and with any excess amount refunded in
cash to the Participant.

Section 5.  Non–Transferability of Restricted Shares.    Until the date the
Restricted Shares become vested, the Participant may not assign or otherwise
transfer the Restricted Shares except as provided in the Plan.  Once the
Restricted Shares vest, the Participant may not be able to immediately sell the
resulting Shares, however such restriction shall not relieve the Participant of
the obligation to pay any required taxes at the time of vesting.

Section 6.  Termination.  Subject to terms, as in effect from time to time,
specified in a change in control or other agreement between the Participant and
the Company and its Affiliates, to the extent more favorable to the Participant
than this Section 6,  if  the Participant’s service with the Company or an
Affiliate terminates for any reason prior to the Vesting Date, the Restricted
Shares to the extent then unvested shall be forfeited; provided,  however, the
Administrator may provide for the lapse of restrictions and may accelerate or
waive such restrictions in whole or in part based on such factors and such
circumstances as the Administrator may determine, in its sole discretion. 
Notwithstanding the foregoing, upon a termination of service in connection with
a Change in Control, the Restricted Shares shall be subject to Section 7 hereof.

Section 7.  Change in Control.  Subject to terms, as in effect from time to
time, specified in a severance, change in control or other agreement between the
Participant and the Company and its Affiliates, to the extent more favorable to
the Participant than this Section 7, in the event of a Change in Control, the
Restricted Shares shall be treated in accordance with Section 13 of the Plan. 

Section 8.  Miscellaneous Provisions. 

(a)Continued Service.  Neither this Agreement nor the Restricted Shares granted
hereby shall confer upon the Participant any right to continued service with the
Company or any Affiliate thereof, as the case may be, nor shall it interfere in
any way with



--------------------------------------------------------------------------------

 



the right of the Company or any Affiliate thereof to terminate the service of
the Participant at any time.

(b)Change in Capitalization. In the event of any Change in Capitalization, an
equitable substitution or proportionate adjustment shall be made, in each case,
as may be determined by the Administrator, in its sole discretion, in the kind,
number and purchase price of Shares or other securities subject to outstanding
Restricted Shares granted hereunder; provided,  however, that any fractional
Shares resulting from the adjustment shall be eliminated.  Such other equitable
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion.  Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding
Restricted Shares granted hereunder in exchange for payment in cash or other
property in an amount equal to the aggregate Fair Market Value of the Common
Stock covered by such award.  Further, without limiting the generality of the
foregoing, with respect to Restricted Shares subject to foreign laws,
adjustments made hereunder shall be made in compliance with applicable
requirements.  The Administrator’s determinations pursuant to this Section 8(b)
shall be final, binding and conclusive.

(c)Plan; Entire Agreement; Amendments.  The Plan is incorporated herein by
reference.  Except as otherwise explicitly set forth herein, this Agreement
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.  Subject to the express provisions of the Plan, the Administrator shall
have discretionary authority to interpret and make all determinations relating
to the Plan and this Agreement and any such interpretation or determination
shall be binding on all parties. The Administrator may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in this
Agreement in the manner and to the extent it shall deem necessary or desirable
to carry it into effect.  All action by the Administrator under the provisions
of this paragraph shall be final, conclusive and binding for all purposes.

(d)Notices.  Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
 Notice shall be addressed to the Company at its principal executive office and
to the Participant at the address most recently provided by the Participant to
the Company.

(e)Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland, without giving effect to
principles of conflicts of law of such state.

(f)Successors.  This Agreement is personal to the Participant and, except
as otherwise provided above, shall not be assignable by the Participant
otherwise than by will or the laws of descent and distribution, without
the written consent of the Company.  This Agreement shall inure to the benefit
of and be enforceable by the Participant’s legal representatives.  This
Agreement shall inure to the benefit of and



--------------------------------------------------------------------------------

 



be binding upon the Company and its successors and assignees, subject to the
terms of the Plan.

(g)Severability.  If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal
or unenforceable, in whole or in part, such declaration shall not affect
the validity, legality or enforceability of any remaining provision or
portion hereof, which remaining provision or portion hereof shall remain in full
force and effect as if this Agreement had been adopted with the invalid, illegal
or unenforceable provision or portion hereof eliminated.

(h)Headings.  The headings and captions in this Agreement shall not be construed
to limit or modify the terms or meaning of this Agreement.

(i)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.





--------------------------------------------------------------------------------

 



This Agreement is executed by the Company and the Participant as of the date and
year first written above.

STORE CAPITAL CORPORATION,
a Maryland corporation

By:
Name:
Title:

 

PARTICIPANT



[Participant Name]

 

 



Print Name

 



_______________________________________

Date

 



--------------------------------------------------------------------------------